Title: To George Washington from Richard Williams, 13 May 1798
From: Williams, Richard
To: Washington, George



Gwennap, near Redruth [Wales], May 13 1798

The inclosed Sheet is most humbly presented to your Excellence, for publication (if counted worthy) in the United States of America. Grace will render it profitable and pleasurable to its believing readers wheresoever circulated—although penn’d by a poor tinner among the moor-stones in Cornwall! assuming the honour of subscribing himself Your Excellency’s most obedient humble servant

Richard Williams

